Filed 8/6/14 P. v. Rich CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C074247

         v.                                                                     (Super. Ct. No. CM037596)

SHANE ALEXANDER RICH,

                   Defendant and Appellant.




         Appointed counsel for defendant Shane Alexander Rich asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                             I
       Joseph Cesario, Michael Martin, Ryan Lorenc, Matthew Sarro and Michael Riehl
were roommates in October 2012. At one point on October 26, Cesario, Martin, Sarro
and Riehl were out of the house and Lorenc remained in the home taking a shower.
       While walking home, Max Nelson saw two men carrying property, including a flat
screen television, out of the roommates’ house. One man was about six feet tall, wore a
sweatshirt, and had a black backpack. Nelson thought the situation looked suspicious so
he confronted the man carrying the television set. The man dropped the television and
both men ran off. Nelson went to a neighbor’s home and arranged to contact the
roommates. Upon their return, the roommates examined their home and determined that
Martin’s laptop computer was missing.
       Meanwhile, State Park Peace Officer Jason Smith observed defendant and James
Beegle, Jr., on a nearby street. Based on their behavior, Smith believed they were
intoxicated. Smith saw the men enter a nearby martial arts studio; he believed they did so
to avoid him. Smith stopped defendant and Beegle when they left the studio.
       While defendant was giving his identification to Smith, three of the the roommates
(who had been driving around the area looking for people matching the description
provided by Nelson) saw defendant and Beegle and thought they matched the description
given by Nelson. Riehl pointed at defendant and told Smith, “He just robbed us.” Smith
searched defendant’s backpack and discovered a laptop computer which Martin identified
as his. After defendant’s arrest, Nelson arrived at the scene and identified defendant as
one of the men he had seen leaving the roommates’ house and running from the scene.
       A jury found defendant guilty of first degree burglary of an inhabited dwelling
(Pen. Code, § 459)1 and found true an enhancement allegation that another person, not an




1 Undesignated statutory references are to the Penal Code.


                                             2
accomplice, was present in the residence during the commission of the offense (§ 667.5,
subd. (c)).
        The trial court found defendant eligible for probation based on the unusual
circumstances of his youth and his insignificant prior criminal history. (§ 462, subd. (a).)
The trial court suspended imposition of sentence and placed defendant on three years of
formal probation, with various terms and conditions including 90 days in county jail and
orders for payment of victim restitution, various statutory fines and fees, and attorney’s
fees.
                                              II
        Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
        Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
        The judgment is affirmed.


                                                                 MAURO                     , J.


We concur:


                BUTZ                  , Acting P. J.


                DUARTE                , J.




                                              3